DETAILED ACTION
Claim Amendments
The amendments dated 9/17/21 are entered. Claim 1 is cancelled. Claim 2 is amended. Claim 17 is newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny (US 2018/0283795) in view of Roisin (US 9,134,072).
Regarding claims 2 and 17, Cerny teaches a heat exchanger comprising: a fluid manifold (Fig. 2; whole device) extending along a first fluid axis (C) from a first fluid inlet (112) to a first fluid outlet (114), the first fluid manifold comprising: an inlet header (154) disposed to form (at 156) the first fluid inlet into a 
Cerny does not teach that the inlet header and outlet header branch fractally, though it is noted that the number of helical tubes is arbitrarily large and not limited to three (see Para. [0073]).
Roisin teaches that it is old and well-known to form inlet and outlet headers (112a-c; Fig. 1d) such that they are fractally branched (at each of 116, 118, 120) into a plurality of intermediate branches along an axial direction (see Fig. 1d, the direction of the axis of the overall device) that is the same axial direction of both the central tubes (112d; see Fig. 1c-1d) and the flow direction of the fluid within the tubes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Cerny with the fractally branching inlet/outlet headers, as taught by Roisin, in order to reduce pressure losses, as taught by Roisin (Col. 3:45-47 of Roisin).

Cerny further teaches that: each of the plurality of helical tubes is structurally independent from all others of the plurality of helical tubes (they are all separated along their entire lengths by spaces 124) such that the tubes are mechanically connected to each other only at the inlet and outlet headers (see Fig. 2), per claim 3; the plurality of helical tubes extends axially along and circumferentially about the first fluid axis (C; Para. [0057]; Figs. 2-4), per claim 4; the first fluid axis (C) extends linearly from the first fluid inlet passage to the first fluid outlet passage (Fig. 2) and the first fluid inlet and outlet are themselves oriented along the first fluid axis (Fig. 2), per claim 5; each of the plurality of helical tubes is mechanically separated from adjacent tubes by a circumferential and axial gap (124), per claim 6; the structural rigidity of the first fluid manifold along the first fluid axis is less than along any radial dimension with respect to the first fluid axis (inherent in the structural design, as admitted by the applicant; see also Para. [0067]-[0068]), per claim 7; each helical tube may have a total passage length at least double its extent along the first fluid axis (Para. [0059]; while the paragraph describes the total surface area relative to the surface area of a straight tube along the axial length, the result is that the total length ratios will be identical; the exemplary ratios are 1.5 to 3), per claim 9; the helical core shape forms a spring shape (Figs. 2-4) extending between the inlet header and the outlet header, wherein the spring shape is principally compliant along the first fluid axis (Para. [0067]), per claim 10; the helical core section is capable of compliantly deforming to accommodate axial growth of the inlet and outlet headers (Para. [0067]), per claim 11; the inlet header branches the first fluid inlet passage into a first number (N) of first fluid branches and the helical tubes comprise (N) helical tubes evenly distributed .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Roisin and Nagurny (US 9,541,331).
Regarding claim 8, Cerny does not discuss the resonant frequency of the device.
Nagurny teaches that the resonant frequency of twisted tube heat exchangers is a known results effective variable (Col. 6:62-7:3).
It would  have been obvious to one of ordinary skill in the art at the time to optimize the natural resonant frequencies of the heat exchanger such that they are higher than those expected in normal operating conditions, as recited.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Roisin and Hofmann (WO 2018/154063; US 2019/0366290 is used as a translation and all citations are to this document).
Regarding claim 12, while Cerny does discuss a counterflow arrangement (Para. [0065]) he does not specify the second fluid flow structure that enables it.
Hofmann teaches that it is old and well-known in the art to provide cylindrically arranged heat exchangers (Fig. 2; 12) exchanging heat with a medium external to them (V1) with a second fluid flow 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Cerny with the second fluid flow structure, as taught by Hofmann, in order to enable the counter flow arrangement desired by Cerny (at Para. [0065]).

Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. The arguments are entirely directed to the newly entered limitations. As these have been addressed thoroughly above for the first time on the record, they will not be addressed here also.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763